COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF A. S. M., a child.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00065-CV

Appeal from the

65th District Court 

of El Paso County, Texas 

(TC# 2004CM737)


MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) for failure to file
an Appellant's brief.  Finding that Appellant has failed to file a brief or a motion for extension of
time, we dismiss the appeal.
	Appellant Rogelio Marquez filed a notice of appeal in this case on March 8, 2007.  Appellant
has not filed a brief.  By letter dated May 23, 2007, the Clerk of this Court notified Appellant of the
Court's intent to dismiss the appeal for want of prosecution unless Appellant responded within ten
days.  Appellant has not responded to the Clerk's notice.
	This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex. R. App. P. 38.8(a)(1).  An appeal may also be dismissed because the appellant has
failed to comply with a requirement of the Rules of Appellate Procedure or a court order.  See Tex.
R. App. P.  42.3.  Appellant has failed to file his brief and has failed to file a motion for extension
of time in response to an order of this Court.  Pursuant to Rules 38.8(a)(1) and 42.3(c), we dismiss
the appeal for want of prosecution.

						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.